Per Curiam:

Appellant Richland County Council removed respondent Rhett M. Jacobs from the Richland County Board of Adjustment (Board of Adjustment) for cause, asserting that respondent’s verbal assault upon another board member during a meeting constituted “cause” for removal. See, S. C. Code Ann. § 4-27-200 (1986). The trial court reversed Richland County Council’s decision and reinstated respondent, concluding that there was no substantial evidence of conduct warranting removal. See, Vacation Time of Hilton Head Island, Inc., v. Kiwi Corp., 280 S. C. 232, 312 S. E. (2d) 20 (Ct. App. 1984). The trial court further concluded that “there was no lawful cause for [the] removal of Jacobs from the Richland County Board of Adjustment...” See, S. C. Code Ann. § 4-27-200 (1986); Richland County Code Zoning Ordinance, Article 11-1.1.
This appeal concerning respondent’s reinstatement to the Board of Adjustment has been rendered moot because respondent’s appointed membership term on the Board of Adjustment expired September 30, 1987. See e. g., Baker v. Aetna Ins. Co., 274 S. C. 231, 262 S. E. (2d) 417 (1980). Accordingly, we dismiss the appeal.